Title: To John Adams from William Stephens Smith, 4 March 1814
From: Smith, William Stephens
To: Adams, John



Dear Sir—
Washington City Friday march 4th. 1814.

Yesterday at 1/2 past 5. P.M. The Bill authorising a loan of twenty five Millions of Dollars, passed the House of Representatives by a Majority of forty two—It has been a Subject of animated debate for twenty day’s—it now of course, passed to the Senate, It is not expected that it will long rest there—
The Papers which I forward and those you receive thro’ other channels, put you regularly in full possession of all public questions afloat here—of course I need not open the floodgates of my immagination, and plague you with long letters on comeing scenes as I used to do, when in the Woods, I will only say that the administration and the Nation at large, do not appear to me, to rest on a bed of roses, or pillows of down
I was prevailed upon last night for the first time to attend Mrs: Madisons Levee, it was crowded, The President and Vice President appear both in good health and the latter resquested me to present to you and Mrs: Adams his respectful regards—
Mr. and Mrs: Otis and the young Ladies were there in full glee and pleasantry—Governor Wrights motion relative to the raising of the embargo, has produced a very considerable sensation and I apprehend will be the cause of much Mercantile Speculation—
It is said a dispatch Ship is preparing at Annapolis for Gottenberg—I will put in train of conveyance any Letters you may wish to address to Mr. Adams you may forward to me—
Very respectfully and Affectionately Yours
W.S. Smith